COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 ALEJANDRO HERNANDEZ,                                            No. 08-12-00111-CV
                                                §
                  Appellant,                                       Appeal from the
                                                §
 v.                                                           County Court at Law No. 5
                                                §
 LAURA PORTER,                                                 of El Paso County, Texas
                                                §
                  Appellee.                                        (TC# 2011-1222)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

summary judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.